UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7854


WILLIE BENARD FRAZIER,

                 Petitioner - Appellant,

          v.

WARDEN PADULA,

                 Respondent - Appellee.




Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:12-cv-00112-MGL)


Submitted:   January 23, 2014              Decided:   January 28, 2014



Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Frazier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie Frazier seeks to appeal the district court’s

order     denying        his     Fed.        R.       Civ.      P.     60(b)       motion     for

reconsideration          of    the    district         court’s        order    dismissing      as

successive his 28 U.S.C. § 2254 (2006) petition.                                   The order is

not    appealable       unless       a   circuit         justice       or    judge    issues    a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(A) (2006);

Reid     v.     Angelone,       369 F.3d 363,      369    (4th        Cir.   2004).

A certificate         of      appealability            will      not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a   prisoner        satisfies          this   standard    by

demonstrating         that     reasonable             jurists    would        find    that    the

district       court’s     assessment        of       the    constitutional          claims    is

debatable      or     wrong.         Slack    v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Frazier has not made the requisite showing.                                   Accordingly,

we deny a certificate of appealability and dismiss the appeal.

                                                  2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                  DISMISSED




                                     3